EXHIBIT 10(n)(ii) AMENDMENT NO. 1 to SEVERANCE AGREEMENT datedApril 7, by and between The Brink’s Company (the “Company”) and Michael J. Cazer (the “Executive”) WHEREAS, the Company and the Executive entered into a severance agreement dated as of April 7, 2008 (the “Agreement”). WHEREAS, the Company and the Executive desire to amend the Agreement as set forth herein as a result of the requirements of Section 409A of the Internal Revenue Code of 1986 and the regulations thereunder. NOW, THEREFORE, the Agreement is hereby amended as follows: 1. Section 4 of the Agreement is hereby modified by: 1. In Section 4(a)(i), replacing the words “the later of (I) 30 days after the Date of Termination and (II) 10 business days after execution (without subsequent revocation) by the Executive of the release required by Section 8(b) of this Agreement, as defined herebelow,” with “30 days after the Date of Termination or, in the case of clauses (A)(2) and (B), 10 business days after execution (without subsequent revocation) by the Executive of the release required by Section 8(b) of this Agreement, as defined herebelow, if earlier,”. 2. Adding the following clause at the end of Section 4(a)(ii): “provided, however, that except as specifically permitted by Section 409A of the Code and the Treasury Regulations promulgated thereunder (“Section 409A”),the benefits provided to the Executive under this Section 4(a)(ii) during any calendar year shall not affect the benefits to be provided to the Executive under this Section 4(a)(ii) in any other calendar year and the right to such benefits cannot be liquidated or exchanged for any other benefit, in accordance with Treas. Reg.
